Citation Nr: 1229743	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to September 1969, to include combat service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran did not appear at a hearing before the Board.  Without good cause shown, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In August 2011, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, in August 2011, the Board remanded the case to the RO for additional development.  

Unfortunately, for the reasons discussed below, there has not been substantial compliance with the directives of the August 2011 remand.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Id.

In the remand, the Board directed the RO to obtain all VA medical records not already in the file including all treatment records compiled since February 2008.  The RO, however, has only included VA medical treatment records from March 2011 to June 2012.  There is, therefore, a gap from February 2008 to March 2011 with indications that the Veteran sought treatment from VA during this time period.  For instance, the VA audiology examination addendum dated in December 2011 references an audiology evaluation occurring in 2008, but that evaluation is not in the record.  A remand is therefore necessary to obtain the missing records.  

VA's laws and regulations do not specifically require complaints of or treatment for hearing loss or tinnitus during service in order to establish service connection.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Board thus directed a new VA audiological examination because the VA examiner in May 2007 stated an opinion as to the relationship between hearing loss of the left ear, tinnitus and service could not be made without speculation.  A second examination occurred in November 2011 (with an addendum in December 2011) but once again, the audiologist stated that an opinion could not be reached without speculation.  

In this regard, in Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court of Appeals for Veterans Claims (Court) held that the Board may not accept an opinion by a VA examiner that an opinion cannot be reached without resorting to speculation when it is unclear whether the limits of medical knowledge had been exhausted or instead further information to assist in making the determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required that might reasonably illuminate the medical analysis.  The Court further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific inservice injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes.  The Court held that when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  

 In this case, it is not clear from the opinions from the May 2007 and November 2011 VA examinations whether additional evidence would be necessary in order for an opinion to be non-speculative.  If so, that evidence should be identified and attempts made to obtain it.  Otherwise, the examiner must state whether the limits of medical knowledge had been exhausted or that the actual cause cannot be selected from multiple potential causes.  Therefore, the Board finds that a remand is required to obtain this missing information.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claims of service connection for disabilities of the left knee and the right knee, the Veteran was diagnosed in service with Osgood-Schlatter's disease at least in the left knee, which was treated conservatively.  The remand directed the Veteran be afforded a VA examination to determine whether the Veteran's current knee disabilities are related to service.  The examiner was specifically asked to comment on an internet article in the file asserting that there is a relationship between Osgood-Schlatter's disease and later degenerative changes and other disabilities of the knees.  The examiner did not address the article in reaching the conclusion that there is no relationship between Osgood-Schlatter's disease and degenerative changes that develop later in life.  Again, a remand is necessary to address the relationship between the Veteran's current diagnosis and symptoms and the Osgood-Schlatter's disease.

Finally, the Board notes that the RO issued a supplemental statement of the case in June 2012 before returning the case to the Board but did not readjudicate the claim service connection for hearing loss for the left ear.  Upon remand, after completing the evidentiary development, unless the full benefits on an issue have been granted, the RO must issue a supplemental statement of the case addressing all four issues of service connection for left ear hearing loss, service connection for tinnitus, service connection for a left knee disability, and service connection for a right knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records from February 2008 to the present, including an audiology test in 2008, from the VA Medical Center in Dallas, Texas, and any associated outpatient clinic, to include the Decatur CBOC.  All attempts to obtain these records should be documented in the file.

2.  After the record development is completed, afford the Veteran a VA audiology examination for the claims of service connection for the left ear and service connection for tinnitus.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has current left ear hearing loss disability, and, if so, whether it is at least as likely as not (50 percent probability or more) that any left ear hearing loss disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is asked to determine whether it is at least as likely as not (50 percent probability or more) that the Veteran's tinnitus had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

If the examiner cannot reach an opinion, the examiner should explain if the reason that the opinion cannot be provided is because the limits of medical knowledge has been exhausted or, instead, because further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data is required.  If additional evidence is identified by the examiner, the RO should attempt to obtain that evidence and readjudicate the claim, including obtaining another medical opinion if necessary.

3.  After the record development is completed, afford the Veteran a VA orthopedic examination for the claims of service connection for the right knee and service connection for the left knee.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.

The examiner is asked to determine whether the Veteran has current right knee disability, and, if so, whether it is at least as likely as not (50 percent probability or more) that any right knee disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 

The examiner is asked to determine whether the Veteran has current left knee disability, and, if so, whether it is at least as likely as not (50 percent probability or more) that any left knee disability had its onset during service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found. 
The examiner is asked to specifically discuss the relationship between any diagnosed left knee disability and the service treatment records from September 1967 for a mild lateral collateral ligament strain and later in October and November 1968 indicating the Veteran had Osgood-Schlatter's disease.  

The examiner is asked to specifically discuss the relationship between any diagnosed orthopedic disability of the knees and the diagnosis of Osgood-Schlatter's disease in the left knee in service.  The examiner should note that the Veteran at the time had no right knee complaints but the X-ray findings for both knees demonstrated tibial tubercles.  

The examiner must specifically address the internet article in the file asserting that there is a relationship between Osgood-Schlatter 's disease and later degenerative changes and other disabilities of the knees.

4.  After the development requested is completed, readjudicate the claims for service connection for left ear hearing loss, service connection for tinnitus, service connection for a left knee disability, and service connection for a right knee disability.  If any benefit sought remains denied, furnish the Veteran a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


